       Case 1:17-cv-03086-AJN-SDA Document 467
                                           465 Filed 05/03/21 Page 1 of 2
                                                                                                            Lawrence M. Kaye
                                                                                                                             Partner
                                                                                                                Phone:   212.592.1410
                                                                                                                  Fax:   212.545.3331
                                                                                                                lkaye@herrick.com


                                                                                       5/3/21

May 3, 2021



VIA ECF

The Honorable Alison J. Nathan
United States District Court (S.D.N.Y.)
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:      Republic of Turkey v. Christie's, Inc., et al., 17 Civ. 3086 (AJN)

Your Honor:

         We are counsel for Plaintiff, the Republic of Turkey, in this action. We have been working

in good faith to comply with the current post-trial briefing schedule; however, the process is taking

longer than anticipated. We therefore write to respectfully request a one-week extension for

Plaintiff’s opening brief, as well as an additional three-day extension for Plaintiff’s reply. In

addition, we would agree to extend the filing date of Defendants’ opposition brief by one week.

Our proposed dates for the extended post-trial briefing schedule are as follows:


      Filing:                                   Current Date:                         Proposed Date:

      Plaintiff’s Opening Brief                 May 6, 2021                           May 13, 2021

      Defendants’ Opposition Brief              May 27, 2021                          June 3, 2021

      Plaintiff’s Reply                         June 4, 2021                          June 14, 2021 (11 days
                                                                                      after Defendants file the
                                                                                      Opposition Brief)


         The parties have met and conferred with respect to this request. Counsel for Defendants

do not agree to our proposed extension but would accept an extension with the dates set forth above

if Defendants are allowed to submit a sur-reply on laches. We do not believe that a sur-reply is
HERRICK, FEINSTEIN LLP    ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
      Case 1:17-cv-03086-AJN-SDA Document 467
                                          465 Filed 05/03/21 Page 2 of 2




The Honorable Alison J. Nathan
May 3, 2021
Page 2

appropriate or fair. Moreover, as the litigation has been ongoing for over four years, an additional

week will neither adversely affect Defendants nor interfere with the Court’s desire to expeditiously

conclude this case. Plaintiff therefore requests this brief extension with the dates noted above.

       We thank the Court for its consideration of this matter.



Respectfully submitted,
s/ Lawrence M. Kaye

Lawrence M. Kaye
Counsel for Plaintiff Republic of Turkey
                                                                       Plaintiff's request for an extension
                                                                       of the briefing schedule is granted
cc: All Counsel of Record (via ECF)                                    in part. Plaintiff's opening brief is
                                                                       now due May 10, 2021.
                                                                       Defendants' opposition brief is
                                                                       due May 31, 2021. Plaintiff's
                                                                       reply brief is due June 8, 2021.
                                                                       Defendants' request for
                                                            5/3/21     permission to file a sur-reply on
                                                                       laches is denied. SO ORDERED.
